Order entered December 14, 2016




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-16-00612-CR

                                 NYKERION NEALON, Appellant

                                                V.

                                THE STATE OF TEXAS, Appellee

                          On Appeal from the 265th Judicial District Court
                                       Dallas County, Texas
                               Trial Court Cause No. F15-75310-R

                                             ORDER
        Before the Court is appellant’s November 29, 2016 motion to file a supplemental brief.

The Court GRANTS appellant’s motion.

        We DIRECT the Clerk of the Court to file appellant’s supplemental brief tendered as of

the date of this order.

                                                       /s/   LANA MYERS
                                                             JUSTICE